Motion, insofar as it seeks reargument, denied. Motion, insofar as it seeks leave to appeal to the Court of Appeals, granted and the following question certified: "Was the order of this court, entered April 26, 1976, properly made?” This court further certifies that its deletion, in the order of enforcement entered December 30, 1975, of the provision for suspension and deferral of payment of the 6% wage increase provided for in the July 1, 1975 judgment was ordered on the law and not in the exercise of discretion. Concur—Stevens, P. J., Markewich, Kupferman, Lupiano and Nunez, JJ.